EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of Massey Energy Company and in the related prospectuses of our reports dated February 28, 2008, with respect to the consolidated financial statements and schedule of Massey Energy Company and the effectiveness of internal control over financial reporting of Massey Energy Company, included in this Annual Report (Form 10-K) for the year ended December 31, 2007: RegistrationStatementNumber Description 333-61704 Form S-8, pertaining to Massey Energy Company’s Coal Company Salary Deferral and Profit Sharing Plan. 333-23809 Form S-8, pertaining to the Massey Energy Company 1997 Restricted Stock Plan for Non-Employee Directors. 333-37153 Form S-8, pertaining to the Massey Executive Deferred Compensation Program. 333-18151 Form S-8, pertaining to the Massey Energy Company 1996 Executive Stock Plan. 033-58557 Form S-8, pertaining to the Massey Energy Company Stock Plan for Non-Employee Directors. 333-22157 Form S-8, pertaining to the Massey Energy Company 1988 Executive Stock Plan. 333-32696 Form S-8, pertaining to the Massey Energy Company 1999 Executive Performance Incentive Plan. 333-107173 Form S-3, pertaining to the issuance of senior convertible debt securities. 333-112076 Form S-4, pertaining to the issuance of senior debt securities. 333-115757 Form S-3, pertaining to the issuance of senior convertible debt securities. 333-118600 Form S-8, pertaining to the Massey Energy Company Stock Plan for Non-Employee Directors. 333-118601 Form S-8, pertaining to the Massey Energy Company 1997 Restricted Stock Plan for Non-Employee Directors. 333-131415 Form S-4, pertaining to the issuance of senior debt securities. 333-136459 Form S-8, pertaining to the Massey Energy Company 2006 Stock and Incentive Compensation Plan /s/Ernst & Young LLP Richmond, Virginia February 28, 2008
